Citation Nr: 0017334	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  92-03 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The record reflects that the veteran failed to report for a 
scheduled hearing before a member of the Board at VA's 
Central Office; thus, the Board will proceed as if the 
veteran's request had been withdrawn.  See 38 C.F.R. 
§ 20.702(d), (e) (1999).

The Board notes that the RO established service connection or 
a cervical spine disability, and denied service connection 
for a right arm and/or elbow disability in a rating decision 
dated in August 1997.  The veteran did not file a notice of 
disagreement with those matters.  Accordingly, they are not 
within the Board's jurisdiction.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2000).


FINDINGS OF FACT

1.  A lumbosacral disability is manifested by no more than X-
ray evidence of degenerative changes, and notation of lumbar 
spasm and no more than moderate limitation of motion, but 
without neurologic manifestations related to the lumbosacral 
spine.

2.  The competent and probative evidence of record shows that 
the veteran's complaints of pain, functional loss and motion 
limitation are out of proportion to the clinical findings.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In a rating decision dated in May 1975, the RO established 
service connection for a history of lumbosacral strain, 
evaluated as zero percent disabling, effective November 27, 
1974.  The veteran did not perfect his appeal to that initial 
rating.

In connection with another claim, the veteran presented for a 
VA examination in September 1989.  He reported that he had 
fallen down some stairs in service resulting in low back pain 
that continued after service discharge.  Examination revealed 
mild paravertebral muscle spasm, and limited lumbar motion.  
A report of lumbar x-ray showed pseudoarthrosis at S1 and 
minimal osteoarthritic changes at L4-to-L5.  The diagnosis 
was symptomatic, chronic lumbosacral strain.  

In a rating decision dated in November 1989, the RO increased 
the veteran's assigned disability rating for lumbosacral 
strain to 10 percent, effective December 15, 1988.  The 
veteran appealed.  In a decision dated in July 1990, the 
Board granted a 20 percent evaluation for the veteran's 
lumbosacral strain.  The RO effectuated that decision in a 
rating dated in September 1990, and assigned the 20 percent 
evaluation back to December 15, 1988.

In April 1991, the veteran stated that his lumbosacral 
disability had worsened and requested his claim be reopened.  
A VA outpatient record dated in April 1991 reflects the 
veteran's complaint of severe back pain of two days' duration 
and that he was taking muscle relaxants.  A record dated in 
October 1991 notes no radiation of back pain.  The lower back 
was tender to palpation.  In his substantive appeal, the 
veteran argued that his back had worsened and that he was no 
longer able to work as a result.  He indicated that his back 
was at least 60 percent disabling.  He argued that he 
required a back brace and a cane.

A VA outpatient record dated in January 1992 notes that the 
veteran had an ongoing lumbar problem, with exacerbations and 
remissions for many years, with recent aggravation.  The 
veteran walked with a cane and in a guarded manner at that 
time and was noted to arise and sit cautiously.  There was 
evidence of "marked" paravertebral spasm and "marked" 
restriction of motion.  The impression was chronic strain, 
exact etiology unknown.  There was no "good sign" of 
radiculopathy at that time. 

In September 1992 the veteran presented for a VA examination.  
The VA examiner noted no postural abnormalities or fixed 
deformities of the back.  There was evidence of "marked" 
paravertebral muscle spasm involving the lower spine and 
evidence of limited lumbar motion, with "definite" evidence 
of pain on motion.  The examiner stated there was no evidence 
of neurologic involvement.  X-rays were interpreted as 
showing a congenital anomaly and degenerative disease 
involving the apophyseal joints at the lumbar level.  The VA 
examiner also remarked that the veteran required a lumbar 
support and cane for safe ambulation.

A computerized tomography (CT) scan of the lumbar spine was 
accomplished in September 1992.  The impression was mild 
degenerative changes with "very minimal" disk bulge at the 
L4 to L5 level.  A VA progress note dated in December 1992 
sets out that the veteran's CT was essentially normal.  

In August 1994, the veteran presented for a VA examination.  
Examination revealed limited lumbar motion and mild 
paravertebral spasm.  There was noted to be minimal pain on 
motion.  The examiner noted no significant progression on x-
rays as compared to x-rays obtained in April 1991.  

One August VA outpatient note indicates the veteran continued 
to complain of low back pain but that the etiology was "a 
bit unclear."  

Private records indicate the veteran was referred for 
physical therapy from August to September 1994 to minimize 
lower back symptoms.  

In January 1997 the veteran presented for VA orthopedic and 
neurologic examinations.  X-rays showed degenerative disc 
narrowing at L5-to-L6 and S1, as well as a loss of the normal 
lordotic curvature and minimal spondylosis deformans.  In 
connection with neurologic examination, the veteran 
complained of pain in the low and middle back region, without 
radiation.  He reported that muscle relaxants and use of a 
TENS unit were of mild benefit.  He stated that his main 
difficulty was standing and walking.  The VA neurologist 
noted some give weakness in the legs secondary to back pain, 
but stated to be predominantly in the right foot, which the 
veteran indicated was secondary to an old ankle injury.  
Sensory examination was normal.  Straight leg raising caused 
pain in the low back bilaterally at 70 degrees.  The veteran 
had "mild" difficulty getting up and off of the examining 
table, and the neurologist noted some lumbar tenderness, but 
no paralumbar muscle tenderness.  The impression was that the 
veteran had a lumbosacral and cervical myofascial syndrome.  

The January 1997 orthopedic examiner noted that a lumbosacral 
corset had been ordered in March 1993 and that the veteran 
reported relief with wearing of the corset.  The veteran 
stated he wore the corset every day.  The veteran also 
reported good relief with use of the TENS unit.  The 
orthopedic examiner noted testing that revealed evidence of 
hypochondriasis and non-organic pain.  The veteran was noted 
to walk slowly and stiffly with a typical camptocormic 
posture.  The VA examiner noted that the corset worn by the 
veteran, issued in 1993, showed no signs of wear.  

Examination of the low back showed no visible or palpable 
abnormalities.  There was tenderness to superficial palpation 
over the paravertebral areas.  The muscles were of normal 
tone and without spasm.  The veteran was able to touch his 
fingertips to his distal thighs.  He complained of pain on 
rotation.  The orthopedist noted that the veteran's TENS unit 
was issued in September 1994 and that he was last issued a 
three-month supply of pads in 1995.  The orthopedist noted 
that the veteran reported relief with use of the unit, but 
that the unit could not be used without pads and that the 
batteries were probably dead.  The orthopedist also noted 
that MMPI (Minnesota Multiphasic Inventory) testing revealed 
typical findings of non-organic back pain, and that the 
veteran demonstrated physical signs to meet Waddel's criteria 
for a diagnosis of nonorganic back pain.  and that the 
"functional elements in [the veteran's] case are of such 
severity that it is impossible to evaluate the contributions 
that mild spondylosis of the cervical and lumbar spine may 
make to his impairment."   

Analysis

The veteran is currently in receipt of a 20 percent 
evaluation under Diagnostic Code 5295, for lumbosacral 
strain.  The next highest, and maximum, rating under that 
diagnostic code is 40 percent.  Such rating contemplates 
severe symptoms such as listing of the spine, abnormal spinal 
mobility, a marked limitation of forward spinal motion or 
lateral motion loss.  The Board also here notes as 
potentially applicable the provision governing evaluations 
based on limitation of motion of the lumbar spine.  Slight 
limitation is evaluated as 10 percent disabling; moderate 
limitation is evaluated as 20 percent disabling and severe 
limitation is evaluated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

A review of the entire evidentiary record fails to show any 
note of spinal listing or abnormal spinal mobility.  The 
Board recognizes one outpatient record, dated in January 
1992, which notes "marked" motion restriction and that 
other records note restricted motion of the veteran's lumbar 
spine.  However, the limitation of motion has never been 
described as severe.  The Board finds extremely probative the 
thorough report of orthopedic and neurologic examination 
dated in January 1997.  The examiners noted only mild to 
minimal degenerative changes as documented in diagnostic test 
reports.  Examination reports cite the veteran's "mild" 
difficulty getting on and off the examining table.  The 
orthopedic examiner specifically noted no spasm, and no 
visible or palpable spine abnormalities.  One examiner noted 
the veteran's complaint of tenderness to even superficial 
palpation and then cited multiple factors showing the 
veteran's own complaints to lack credibility.

For example, that examiner noted the veteran's report of 
using a TENS unit and a back brace to obtain some relief.  
However, that examiner noted the lack of wear on the brace, 
indicating that the veteran did not, contrary to his 
statement, use it every day.  The examiner also noted that 
the veteran had not received new supplies for his TENS unit, 
and thus could not be using it as reported.  Finally, the 
examiner cited the presence of clear signs that the veteran 
warranted a diagnosis of nonorganic pain.  Moreover, the 
Board notes that diagnostic evidence consistently shows only 
minor degenerative changes, without progression as compared 
to prior diagnostic reports. 

Contemporary evidence also shows only minimal pain with 
motion, yet emphasizes the veteran's display of discomfort 
with even superficial palpation.  Records also indicate that 
the etiology of the veteran's pain was unclear.  As such, the 
Board finds the veteran's own complaints of pain and his 
ranges of motion demonstrated in connection with examination 
lack credibility.  Certainly, there is no objective, 
competent and credible evidence in the claims file to warrant 
assignment of a 40 percent evaluation based on severe lumbar 
motion limitation as contemplated in Diagnostic Code 5292, or 
the factors under Diagnostic Code 5295.  Nor is there 
credible evidence of functional loss to warrant consideration 
of an increased rating based on 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, there is no competent evidence of 
neurologic symptoms related to service-connected lumbar 
disability, see 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 
5293 (1999); nor is there evidence of other sperate 
manifestations not contemplated in the assigned 20 percent 
evaluation.  38 C.F.R. § 4.14 (1999); Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In sum, the evidence shows only diagnostic evidence of 
degenerative changes, and the veteran's complaints of pain 
and functional loss that have been found to be out of 
proportion to the clinical pathology.  Thus, the Board finds 
no basis upon which to assign a higher disability evaluation.  

Here the Board notes that the veteran has specifically argued 
that his back is at least 60 percent disabling.  While the 
neurologic examination in January 1997 was interpreted as 
showing some neurologic symptoms such as positive straight 
leg raising and give way weakness in the legs, these were 
largely subjective symptoms, and were not described as being 
severe.  X-rays have also been interpreted as showing some 
signs of early spondylosis.  There is no documentation of 
pronounced or severe intervertebral disc disease, such as 
would warrant assignment of a 60 percent, or even a 40 
percent, evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999) is in order.  The veteran has 
argued that he no longer works in part because of his back; 
however, the competent and probative evidence in this case 
fails to show that his lumbar problems, in and of themselves, 
now causes or have in the past caused marked interference 
with his employment, or that such have in the past or now 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The Board notes that the veteran has been denied entitlement 
to a total disability rating based on individual 
unemployability, see 38 C.F.R. § 4.16 (1999); that matter was 
not appealed and is not before the Board.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302.  


ORDER

An evaluation in excess of 20 percent for service-connected 
lumbosacral strain is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

